        Case 7:19-cv-08403-VB Document 43 Filed 10/09/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ X
JONATHAN KUHL,                                         :
                                                       :
                          Plaintiff,                   :   Civil Action No.: 19-CV-8403
-against-                                              :
                                                       :   DEFENDANTS’ ANSWER TO
U.S. BANK TRUST NATIONAL                               :   PLAINTIFF’S COMPLAINT
ASSOCIATION, not in its individual                     :
capacity, but solely as owner trustee for              :
Legacy Mortgage Asset Trust 2018GS-1;                  :
RUSHMORE LOAN MANAGEMENT                               :
SERVICES, LLC et al.                                   :
                                                       :
                          Defendants.
------------------------------------------------------ X


        Defendants U.S. Bank Trust National Association, not in its individual capacity,

but solely as owner trustee for Legacy Mortgage Asset Trust 2018GS-1 (“U.S. Bank”)

and Rushmore Loan Management Services, LLC (“Rushmore”) (collectively,

“Defendants”), by and through their attorneys, as for their Answer to the Complaint of

Plaintiff Jonathan Kuhl (“Plaintiff”), hereby states as follows:

                                 PRELIMINARY STATEMENT

        1.       Defendants admit that this action concerns a mortgage secured against

Plaintiff’s property which was assigned to U.S. Bank, but denies all remaining allegations

set forth in paragraph 1 of Plaintiff’s Complaint.

        2.       Defendants deny the allegations set forth in paragraph 2 of Plaintiff’s

Complaint.

        3.       Defendants are without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 3 of Plaintiff’s Complaint,
        Case 7:19-cv-08403-VB Document 43 Filed 10/09/20 Page 2 of 6




except Defendants admit that a fire occurred at the subject property in or about February

2019.

        4.     Defendants admit that Rushmore received insurance proceeds in

connection with the fire at Plaintiff’s property. Defendants are without knowledge or

information sufficient to form a belief as to the remaining allegations set forth in

paragraph 4 of Plaintiff’s Complaint.

        5.     Defendants admit that Rushmore sent correspondence to Plaintiff dated

April 22, 2019, which speaks for itself. Defendants deny all remaining allegations set

forth in paragraph 5 of Plaintiff’s Complaint.

        6.     Defendants admit that Rushmore sent correspondence to Plaintiff dated

April 22, 2019, which speaks for itself. Defendants deny all remaining allegations set

forth in paragraph 6 of Plaintiff’s Complaint.

        7.     Defendants deny the allegations set forth in paragraph 7 of Plaintiff’s

Complaint.

        8.     Defendants deny the allegations set forth in paragraph 8 of Plaintiff’s

Complaint.

         9.    Defendants admit that Plaintiff seeks actual and statutory damages, but

denies that Plaintiff has a valid basis for doing so, and further deny all remaining or

inconsistent allegations set forth in paragraph 9 of Plaintiff’s Complaint.

                                         JURISDICTION

        10.    The allegations set forth in paragraph 10 of Plaintiff’s Complaint state a

legal conclusion to which no response from Defendants is required. To the extent a




                                             2
       Case 7:19-cv-08403-VB Document 43 Filed 10/09/20 Page 3 of 6




response is required, Defendants deny the allegations set forth in paragraph 10 of

Plaintiff’s Complaint.

                                             PARTIES

       11.     Defendants admit the allegations set forth in paragraph 11 of Plaintiff’s

Complaint.

       12.     Defendants deny the allegations set forth in paragraph 12 of Plaintiff’s

Complaint.

       13.     Defendants admit the allegations set forth in paragraph 13 of Plaintiff’s

Complaint.

       14.     Defendants deny the allegations set forth in paragraph 14 of Plaintiff’s

Complaint.

       15.     Defendants are without knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in paragraph 15 of Plaintiff’s Complaint.

                                   FACTUAL ALLEGATIONS

       16.     Defendants admit the allegations set forth in paragraph 16 of Plaintiff’s

Complaint.

       17.     Defendants deny the allegations set forth in paragraph 17 of Plaintiff’s

Complaint.

       18.     Defendants deny the allegations set forth in paragraph 18 of Plaintiff’s

Complaint.




                                              3
       Case 7:19-cv-08403-VB Document 43 Filed 10/09/20 Page 4 of 6




                       AS AND FOR A FIRST CAUSE OF ACTION
         As Against U.S. Bank National Association Not In Its Individual Capacity
       but Solely as Owner Trustee for Legacy Mortgage Asset Trust 2018 GS1
                                Violation of 15 USC 1641 g

        40.     Defendants repeat and reallege their responses to the previous paragraphs

as if set forth at length herein.

        41.     The allegations set forth in paragraph 41 of Plaintiff’s Complaint state a

legal conclusion to which no response from Defendants is required. To the extent that a

response is required, Defendants state the Helping American Families Save their Homes

Act and the Truth of Lending Act speak for themselves.

        42.     Defendants deny the allegations set forth in paragraph 42 of Plaintiff’s

Complaint.

                    AS AND FOR A SECOND CAUSE OF ACTION
                    As against MTGLQ – Violation of 15 USC 1641 g

        43.     Defendants repeat and reallege their responses to the previous paragraphs

as if set forth at length herein.

        44.     Defendants are not required to respond to paragraph 44 of Plaintiff’s

Complaint as it sets forth no allegations against them. To the extent a response is

required, Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations set forth in paragraph 44 of Plaintiff’s Complaint.

                    AS AND FOR A THIRD CAUSE OF ACTION
         As against Rushmore Loan Management – Breach of Fiduciary Duty

        45.     Defendants repeat and reallege their responses to the previous paragraphs

as if set forth at length herein.

        46.     Defendants deny the allegation set forth in paragraph 46 of Plaintiff’s

Complaint.



                                              4
       Case 7:19-cv-08403-VB Document 43 Filed 10/09/20 Page 5 of 6




        47.     Defendants deny the allegation set forth in paragraph 47 of Plaintiff’s

Complaint.

                   AS AND FOR A FOURTH CAUSE OF ACTION
              As against Rushmore Loan Management – Equitable Relief

        48.     Defendants repeat and reallege their responses to the previous paragraphs

as if set forth at length herein.

        49.     Defendants deny the allegations set forth in paragraph 49 of Plaintiff’s

Complaint.

                                AFFIRMATIVE DEFENSES

                            FIRST AFFIRMATIVE DEFENSE

        Plaintiff fails to state a claim upon which relief may be granted.

                          SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are, or may be, barred or diminished by Defendants’ right to

setoff and/or recoupment arising from defaults, deficiencies, judgments or otherwise.

                            THIRD AFFIRMATIVE DEFENSE

        Defendants are not liable for any actions of its agents or employees committed

outside of the line and scope of their employment.

                          FOURTH AFFIRMATIVE DEFENSE

        Defendants did not breach any legal duty to Plaintiff.

                            FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint is barred by the Rooker-Feldman doctrine.

                            SIXTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to mitigate his damages, if any.



                                              5
      Case 7:19-cv-08403-VB Document 43 Filed 10/09/20 Page 6 of 6




                         SEVENTH AFFIRMATIVE DEFENSE

       Defendant reserves the right to allege and assert any additional and/or further

affirmative defenses as become apparent to Defendant during the course of this litigation.



       WHEREFORE, defendants U.S. Bank Trust National Association, not in its

individual capacity, but solely as owner trustee for Legacy Mortgage Asset Trust

2018GS-1 and Rushmore Loan Management Services, LLC demand judgment in their

favor and against Plaintiff Jonathan Kuhl, dismissing the Complaint with prejudice and

awarding Defendants costs, attorneys' fees, and such other and further relief as the Court

deems just and proper.


DATED: October 9, 2020                       Knuckles, Komosinski & Manfro, LLP


                                             By:    /s/John E. Brigandi
                                             JOHN E. BRIGANDI, ESQ.
                                             600 E. Crescent Ave., Suite 201
                                             Upper Saddle River, NJ 07458
                                             (201) 391-0370
                                             jeb@kkmllp.com




                                            6
